Citation Nr: 1332962	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  12-01 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel












INTRODUCTION

The Veteran had active military service from July 1953 to June 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Evidence on file shows that the October 2011 Statement of the Case (SOC) was returned as undeliverable.  The Veteran was scheduled for multiple VA compensation examinations in 2011 and he either failed to report or the RO had difficulty notifying him of the time and place of the examination.   

In May 2013, the Veteran submitted a change of address form.  It is unclear how long he has resided at this address.

Given these circumstances, the Board requests that the AMC forward a copy of the October 2011 SOC to the Veteran's new address, and requests that he be scheduled for a new VA examination which addresses the etiology of PTSD.  The current record does not contain sufficient medical evidence to review the appeal.  




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. First, undertake appropriate development to obtain any outstanding, pertinent medical records, to include from VA and Dr. H.J, M.D.

2. Provide the Veteran with the October 2011 SOC, using his newly submitted address.

3. Then, provide the Veteran with a VA examination to determine the nature and etiology of any current PTSD.  Provide the examiner with the claims file, including any pertinent evidence in Virtual VA that is not already in the claims file.  The examiner should review the claims file and perform all indicated studies.

The examiner should provide an opinion, based on examination results and the record, regarding whether it is at least as likely as not (a 50 percent or greater probability) that any current PTSD is related to a stressor that occurred during active service.  Please identify all stressors that provide the basis for PTSD. 

The examiner must consider the private medical records from Dr. H.J. which relate PTSD to service.
The opinion must contain a complete medical rationale.

4. The RO or AMC should undertake any additional development it deems warranted.

5. Then, the RO or AMC should readjudicate the claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


